UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2011 (Report No. 2) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A CONTENTS This report on Form 6-K of the registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit 99.1 Press Release: Cegecom S.A. Selects Orckit-Corrigent’s Packet Transport Network Solutions to Expand Enterprise Services Network Offering, dated February 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: February 9, 2011By:/s/ Adam M. Klein Adam M. Klein for Izhak Tamir, President, pursuant to authorization EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release: Cegecom S.A. Selects Orckit-Corrigent’s Packet Transport Network Solutions to Expand Enterprise Services Network Offering, dated February 8, 2011.
